Case: 1:19-cv-00070-SJD-KLL Doc #: 26 Filed: 02/24/20 Page: 1 of 2 PAGEID #: 113




                   UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO

                              )
CHYMICA WILLIAMS,             )
                              ) Case No.: 1:19-cv-00070-SJD-KLL
        Plaintiff.            )
                              )
    v.                        )
                              )
STERLING JEWELERS, INC. d/b/a )
KAY JEWELERS,                 )
                              )
          Defendant.          )

                           NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: February 24, 2020               By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
Case: 1:19-cv-00070-SJD-KLL Doc #: 26 Filed: 02/24/20 Page: 2 of 2 PAGEID #: 114




                       CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                                Richik Sarkar, Esquire
                             McGlinchey Stafford, PLLC
                             3401 Tuttle Road, Suite 200
                                Cleveland, OH 44122
                              rsarkar@mcglinchey.com
                               Attorney for Defendant




Dated: February 24, 2020             By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com
